                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


TERRON PARKS,                          :      CASE NO.: 2:21-cv-1921

                                       :      JUDGE MORRISON
                   Plaintiff,
                                       :      MAGISTRATE JUDGE PRESTON
                                              DEAVERS
      v.
                                       :
LT. SHANE SEXTON, et al.,
                                       :
                   Defendants.

                                      ORDER

      This matter is before the Court for consideration of a Report and

Recommendation issued by Magistrate Judge Preston Deavers on June 17, 2021.

(ECF No. 3). The time for filing objections has passed, and no objections have been

filed. Therefore, the Court ADOPTS the Report and Recommendation. For the

reasons set forth in the Report and Recommendation, the Court DISMISSES this

action without prejudice for failure to prosecute. The Clerk shall terminate the case

from the Court’s docket.

      IT IS SO ORDERED.



                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
